Citation Nr: 1803600	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his February 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the withdrawn hearing.  See the March 2017 statement.  Therefore, the Board finds that the request for a hearing in this matter has been withdrawn.  See 38 C.F.R. § 20.704(e).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R.       § 3.159 (2017).

The record reflects that the Veteran was afforded a VA examination in October 2011.  The examiner opined that it is at least as likely as not that the Veteran's PTSD was caused by his military service.  The Board finds that this opinion is not adequate for adjudication purposes as it does not provide a thorough rationale for its conclusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Send the Veteran a notice letter in connection with his claim for service connection for PTSD based on in-service personal assault/military sexual trauma.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault/sexual assault; (2) inform him of the information and evidence that VA will seek to provide; and (3) inform him of the information and evidence he is expected to provide.

3.  Upon completion of the above, if there is enough corroborating evidence to suggest that the in-service stressor of personal assault may have occurred, forward the Veteran's electronic file to the VA examiner who completed the October 2011 examination.  If the October 2011 examiner is unavailable, forward the file to a suitable replacement for preparation of an addendum opinion regarding the etiology of the Veteran's PTSD.  The addendum opinion should contemplate any new evidence received, and should address the Veteran's contention that his PTSD is due to an in-service personal assault.  A new examination should be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.  The entire file should be reviewed by the examiner and such review should be noted.

The examiner is asked to provide an opinion as to the following:

a).  The examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of personal assault while on active duty.  If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran meets the criteria for a diagnosis of psychiatric disorder, to include PTSD?  If so, is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to his reported in- service personal assault?

b).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed mental health disorder other than PTSD was aggravated by any event of service. 

If aggravation is found, the examiner should attempt to establish a baseline of the Veteran's diagnosed acquired mental health disorder(s) before the aggravation, as the Veteran is only compensated for the additional disability over and beyond that on account of the aggravation.  If it is not possible to make this distinction, then a rationale must be provided as to why this is the case.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report. Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, readjudicate the appeal. If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




